247 S.W.3d 103 (2008)
INTERMED INSURANCE COMPANY, Plaintiffs/Respondents,
v.
Marcia PAUL, Defendants/Appellant.
No. ED 90179.
Missouri Court of Appeals, Eastern District, Division Two.
March 11, 2008.
Charles H. Steib, St. Louis, MO, for appellant.
Richard J. Behr, Timothy John Reichardt, co-counsel, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Appellant Marcia Paul appeals from the trial court's judgment granting summary judgment in favor of Respondents, Intermed Insurance Company. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the *104 claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).